
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


        EXECUTION COPY

MACK-CALI REALTY, L.P.

--------------------------------------------------------------------------------

EXCHANGE AGREEMENT

Dated as of March 14, 2003

--------------------------------------------------------------------------------

5.82% Notes due 2013

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

1.   ISSUANCE OF NEW NOTES   1     (a) Authorization   1     (b) Exchange of the
Initial Notes   1     (c) Terms of the New Notes   1     (d) The Closing   1
2.
 
REPRESENTATIONS OF THE OPERATING PARTNERSHIP
 
2     (a) Organization; Qualification, Etc   2     (b) Authorization   2     (c)
Priority   2     (d) Compliance with Other Instruments   2     (e) Governmental
Consents   2     (f) Litigation; Governmental Orders   3     (g) Taxes   3    
(h) Compliance with ERISA   3     (i) Compliance With Federal Securities Laws  
4
3.
 
CONDITIONS OF CLOSING
 
4     (a) Proceedings Satisfactory   4     (b) Supplemental Indenture   4    
(c) Opinion of Counsel to the Operating Partnership   4     (d) Certificate of
the Trustee   5     (e) Representations True, Etc.; Certificate   5     (f)
Legality   5     (g) Rating   5     (h) CUSIP Number   5     (i) Representation
Letter   5
4.
 
PAYMENT
 
5
5.
 
MISCELLANEOUS
 
5     (a) Expenses   5     (b) Reliance on and Survival of Representations   6  
  (c) Review of Exchange Act Filings   6     (d) Successors and Assigns   6    
(e) Notices   6     (f) Law Governing   6     (g) Headings; Counterparts   6
SCHEDULE I    Holder Information
 
 
EXHIBIT A    Supplemental Indenture No. 6
 
 
EXHIBIT B    Form of Opinion Counsel to the Operating Partnership
 
 

i

--------------------------------------------------------------------------------




EXCHANGE AGREEMENT


        This EXCHANGE AGREEMENT (this "Agreement") is made as of March 14, 2003
by and between Mack-Cali Realty, L.P., a limited partnership formed under the
laws of the State of Delaware (the "Operating Partnership"), having its
principal office at 11 Commerce Drive, Cranford, New Jersey 07016, and Teachers
Insurance and Annuity Association of America, a corporation incorporated under
the laws of the State of New York (the "Holder"), having its principal office at
730 Third Avenue, New York, New York 10017.

W I T N E S S E T H

        WHEREAS, the Operating Partnership and the Holder desire to exchange
$25,000,000 aggregate principal amount of the Operating Partnership's 7.18%
Notes due 2003 (CUSIP number 55448Q AC 0) currently held by the Holder (the
"Initial Notes") for $26,105,000 aggregate principal amount of newly issued
5.82% Notes due 2013 of the Operating Partnership (the "New Notes");

        WHEREAS, the exchange of the Initial Notes for the New Notes shall be
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
"Securities Act"); and

        WHEREAS, the issuance of the Initial Notes on August 2, 1999 was
registered under the Securities Act; and

        NOW THEREFORE, in consideration of the mutual promises and covenants
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereto agree as follows:

        1.    ISSUANCE OF NEW NOTES.    

        (a)    Authorization.    The Operating Partnership has duly authorized
the issuance and sale of (i) certain securities (the "Securities"), including
one or more series of unsecured non-convertible debt securities (the "Debt
Securities"), pursuant to an Indenture (the "Base Indenture"), dated as of
March 16, 1999, among the Operating Partnership, Mack-Cali Realty Corporation, a
Maryland corporation (the "Corporation"), and Wilmington Trust Company, as
trustee (the "Trustee"), and (ii) as a series of such Debt Securities, the New
Notes pursuant to Supplemental Indenture No. 6 (the "Supplemental Indenture"),
dated as of March 14, 2003, between the Operating Partnership, as Issuer, and
the Trustee (the Base Indenture as supplemented by the Supplemental Indenture,
the "Indenture"). All capitalized terms used herein but not otherwise defined
herein shall have the meanings ascribed thereto in the Indenture.

        (b)    Exchange of the Initial Notes.    The Holder hereby voluntarily
tenders to the Operating Partnership, and the Operating Partnership hereby
purchases and will cancel, all of its right, title and interest in the Initial
Notes held by the Holder, including all accrued interest on such notes and any
other rights through and including the date hereof, in exchange for the issuance
by the Operating Partnership of the New Notes and the payment by the Operating
Partnership on the date of such exchange of $64,819.00 in accrued and unpaid
interest on the Initial Notes. The Operating Partnership and the Holder hereby
acknowledge and agree that (i) no remuneration has been paid or given, directly
or indirectly, in connection with the solicitation of the exchange contemplated
hereby, and (ii) the issuance of the New Notes hereunder is intended to be
exempt from registration under the Securities Act pursuant to Section 3(a)(9)
thereunder.

        (c)    Terms of the New Notes.    The New Notes will be issued in global
form under the Indenture, including the Supplemental Indenture, a copy of which
is attached hereto as Exhibit A. The New Notes shall have such terms and
provisions as set forth in the Indenture.

        (d)    The Closing.    The closing of the exchange of the Initial Notes
for the New Notes (the "Closing") shall be held at the offices of Pryor Cashman
Sherman & Flynn LLP ("PCS&F"), 410 Park

2

--------------------------------------------------------------------------------


Avenue, New York, New York 10022, at 10:00 A.M., New York time, on March 14,
2003 or on such other Business Day as mutually agreed upon by the parties (the
"Closing Date"). On the Closing Date, the Holder shall cause the Initial Notes
to be delivered to the Operating Partnership, and, in exchange therefor, the
Operating Partnership shall issue the New Notes in accordance with Section 2.9
of the Supplemental Indenture. The exchange of the Initial Notes for the New
Notes issued hereunder shall be effected by the Trustee and The Depository Trust
Company.

        2.    REPRESENTATIONS OF THE OPERATING PARTNERSHIP.    The Operating
Partnership represents and warrants to the Holder as follows:

                (a)    Organization; Qualification, Etc.    The Operating
Partnership is duly organized, validly existing and in good standing under the
laws of the State of Delaware and has all requisite power and authority to own
its properties and to carry on its business as now conducted and as proposed to
be conducted. The Operating Partnership is duly qualified as a foreign limited
partnership to do business, and is in good standing, in each jurisdiction in
which the character of the properties owned or held under lease by it or the
nature of the business now conducted by it and proposed to be conducted by it
requires such qualification, except where the failure to be so qualified or to
be in good standing would not have a Material Adverse Effect. As used in this
Agreement, "Material Adverse Effect" means a material adverse effect on (i) the
business, operations, affairs, financial condition, assets or properties of the
Operating Partnership and its subsidiaries taken as a whole, or (ii) the ability
of the Operating Partnership to perform its obligations under this Agreement and
the New Notes, or (iii) the validity or enforceability of this Agreement or the
New Notes.

                (b)    Authorization.    The Operating Partnership has all
requisite power and authority to enter into this Agreement, the Base Indenture
and the Supplemental Indenture (all of the foregoing Agreements being referred
to herein collectively as the "Transaction Documents"), to issue the New Notes
in exchange for the Initial Notes and to perform its obligations pursuant to the
provisions hereof and thereof. The execution and delivery of the Transaction
Documents and the New Notes have been duly authorized by all requisite action on
the part of the Operating Partnership. This Agreement constitutes, and each of
the other Transaction Documents and the New Notes will constitute the legal,
valid and binding obligations of the Operating Partnership, enforceable against
the Operating Partnership in accordance with their respective terms, except as
limited by general equitable principles and by applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws relating to or
affecting the rights of creditors generally.

                (c)    Priority.    The New Notes will constitute senior
unsecured obligations of the Operating Partnership, ranking equally with such of
the Operating Partnership's existing and future senior unsecured and
unsubordinated indebtedness.

                (d)    Compliance with Other Instruments.    The consummation of
the transactions contemplated by this Agreement and the performance of the terms
and provisions of the Transaction Documents and the New Notes will not result in
any breach of, or constitute a default under, or result in the creation of any
lien in respect of any property of the Operating Partnership under, any
indenture, mortgage, deed of trust, bank loan or credit agreement,
organizational instrument, or other agreement or instrument to which the
Operating Partnership is a party or by which the Operating Partnership or any of
its properties is bound, nor will they result in the violation of any applicable
federal or state laws, statutes, rules, regulations, ordinances or requirements
promulgated by governmental authorities, except where such breach, default,
creation or violation could not reasonably be expected to result in a Material
Adverse Effect. The Operating Partnership is not in violation of, in default
under or in breach of any agreement or instrument to which the Operating
Partnership or any of its properties is bound, except where such violation,
default or breach would not have a Material Adverse Effect.

3

--------------------------------------------------------------------------------


                (e)    Governmental Consents.    No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Body is required for the execution, delivery or performance by the Operating
Partnership of the Transaction Documents and the New Notes.

                (f)    Litigation; Governmental Orders.    There are no actions,
suits or proceedings pending or, to the knowledge of the Operating Partnership,
threatened against the Operating Partnership or any of its properties in any
court or before any arbitrator or Governmental Body, except for those actions,
suits or proceedings an adverse decision with respect to which would not have a
Material Adverse Effect. The Operating Partnership is not, and the consummation
of the transactions contemplated by this Agreement and the performance of the
terms and provisions of the Transaction Documents and the New Notes will not
cause the Operating Partnership to be, (i) in default under any Order of any
court, arbitrator or Governmental Body, (ii) subject to any Order of any court
or Governmental Body or (iii) in violation of any statute or other rule or
regulation of any Governmental Body, the violation of which would have a
Material Adverse Effect.

                As used in this Agreement, the term "Governmental Body" includes
any applicable federal, state, county, city, municipal or other governmental
department, commission, board, bureau, agency, authority or instrumentality,
whether domestic or foreign; and the term "Order" includes any order, writ,
injunction, decree, judgment, award, determination or written direction or
demand.

                (g)    Taxes.    The Operating Partnership has filed all tax
returns that are required to have been filed by it in any jurisdiction. All
taxes shown to be due and payable on such returns and all other taxes and
assessments payable by the Operating Partnership, to the extent the same have
become due and payable, have been paid. The Operating Partnership does not know
of any proposed material tax assessment against the Operating Partnership and,
in the opinion of the Operating Partnership, all of its tax liabilities are
adequately provided for on the books of the Operating Partnership.

                (h)    Compliance with ERISA.    (i) The Operating Partnership
and each ERISA Affiliate have operated and administered each Plan in compliance
with all applicable laws except for such instances of non-compliance as have not
resulted in and could not reasonably be expected to result in a Material Adverse
Effect. Neither the Operating Partnership nor any ERISA Affiliate has incurred
any liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans (as defined in
Section 3 of ERISA) and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
liability by the Operating Partnership or any ERISA Affiliate, or in the
imposition of any lien on any of the rights, properties or assets of the
Operating Partnership or any ERISA Affiliate, in either case pursuant to Title I
or IV of ERISA or to such penalty or excise tax provisions or to
Section 401(a)(29) or 412 of the Code, other than such liabilities or liens as
would not be individually or in the aggregate Material.

                (ii)    The present value of the aggregate benefit liabilities
under each of the Plans (other than Multiemployer Plans), determined as of the
end of such Plan's most recently ended plan year on the basis of the actuarial
assumptions specified for funding purposes in such Plan's most recent actuarial
valuation report, did not exceed the aggregate current value of the assets of
such Plan allocable to such benefit liabilities. The term "benefit liabilities"
has the meaning specified in Section 4001 of ERISA and the terms "current value"
and "present value" have the meaning specified in Section 3 of ERISA.

                (iii)    The Operating Partnership and its ERISA Affiliates have
not incurred withdrawal liabilities (and are not subject to contingent
withdrawal liabilities) under Section 4201 or 4204 of ERISA in respect of
Multiemployer Plans that individually or in the aggregate are Material.

                (iv)    The expected post-retirement benefit obligation
(determined as of the last day of the Operating Partnership's most recently
ended fiscal year in accordance with Financial Accounting Standards Board
Statement No. 106, without regard to liabilities attributable to continuation
coverage

4

--------------------------------------------------------------------------------


mandated by Section 4980B of the Code) of the Operating Partnership and its
subsidiaries is not Material.

                (v)    As used in this Agreement, the following terms have the
following meanings:

        "Code" means the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.

        "ERISA Affiliate" means any trade or business (whether or not
incorporated) that is treated as a single employer together with the Operating
Partnership under Section 414 of the Code.

        "Material" means material in relation to the business, operations,
affairs, financial condition, assets or properties of the Operating Partnership
and its subsidiaries taken as a whole.

        "Multiemployer Plan" means any Plan that is a "multiemployer plan" (as
such term is defined in Section 4001(a)(3) of ERISA).

        "Plan" means an "employee benefit plan" (as defined in Section 3(3) of
ERISA) that is or, within the preceding five years, has been established or
maintained or to which contributions are or, within the preceding five years,
have been made or required to be made, by the Operating Partnership or any ERISA
Affiliate or with respect to which the Operating Partnership or any ERISA
Affiliate may have any liability.

                (i)    Compliance With Federal Securities Laws.    

                (i)    The New Notes will be issued without registration under
the Securities Act pursuant to Section 3(a)(9) thereunder. Since the Initial
Notes were registered securities, the New Notes to be received in the exchange
will not be restricted securities as defined in clause (a)(3) of Rule 144
promulgated under the Securities Act.

                (ii)  The Operating Partnership's filings under the Securities
Act do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading.

                (iii)  The Indenture has been properly qualified under the Trust
Indenture Act of 1939, as amended.

                (iv)  Neither the Operating Partnership nor any person acting on
its behalf, has paid or given, directly or indirectly, any commission or other
remuneration for soliciting the exchange of the Initial Notes for the New Notes.

        3.    CONDITIONS OF CLOSING.    The Holder's obligation to exchange the
Initial Notes for the New Notes issued hereunder shall be subject to the
conditions hereinafter set forth:

                (a)    Proceedings Satisfactory.    All proceedings taken in
connection with the issue of the New Notes and the consummation of the other
transactions contemplated hereby and all documents and papers relating thereto
shall be reasonably satisfactory to the Holder, and the Holder shall have
received copies of such documents and papers, all in form and substance
satisfactory to the Holder, as the Holder may reasonably request in connection
therewith.

                (b)    Supplemental Indenture.    This Agreement, the New Notes
and the Supplemental Indenture shall have been duly executed and delivered by
the Operating Partnership and the Trustee.

                (c)    Opinion of Counsel to the Operating Partnership.    The
Holder shall have received an opinion, dated the Closing Date, addressed to it
and otherwise satisfactory in scope and substance to it, from PCS&F, counsel to
the Operating Partnership, substantially in the form of Exhibit B hereto and

5

--------------------------------------------------------------------------------


covering such other matters incident to the transactions contemplated hereby as
it may reasonably request.

                (d)    Certificate of the Trustee.    The Holder shall have
received a certificate, dated the Closing Date, from the Trustee, certifying
that the Trustee is authorized to execute and deliver the Indenture and that the
New Notes delivered pursuant to this Agreement are authentic and follow the form
required under the Indenture.

                (e)    Representations True, Etc.; Certificate.    All
representations and warranties of the Operating Partnership contained in
Section 2 hereof (except as affected by the transactions hereby contemplated)
shall be true in all material respects on and as of the Closing Date; the
Operating Partnership shall have performed in all material respects all
agreements on its part required to be performed under this Agreement on or prior
to the Closing Date; no Default or Event of Default shall have occurred and be
continuing; and the Holder shall have received a certificate, dated the Closing
Date, of the Operating Partnership certifying to the effect specified in this
paragraph (e).

                (f)    Legality.    The New Notes received by the Holder in
exchange for the Initial Notes on the Closing Date shall be a legal investment
for it under the laws of each jurisdiction to which it may be subject, without
resort to any basket provision of said laws such as Section 1405 (a)(8) of the
New York Insurance Law, and it shall have received, such certificates or other
evidence as it may reasonably request demonstrating the legality of such
exchange under such laws.

                (g)    Rating.    The Holder shall have received evidence
satisfactory to it that the New Notes have been rated BBB or better by
Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc. or Baa3 or better by Moody's Investors Service, Inc. and BBB or
better by Fitch IBCA or Duff & Phelps Credit Rating Co.

                (h)    CUSIP Number.    The Operating Partnership shall have
obtained for the New Notes a CUSIP number issued by Standard & Poor's CUSIP
Service Bureau (in cooperation with the Securities Valuation Office of the
National Association of Insurance Commissioners).

                (i)    Representation Letter.    The Operating Partnership shall
have obtained confirmation from The Depository Trust Company confirming its
appointment as depository for the New Notes.

        4.    PAYMENT.    Notwithstanding anything to the contrary in this
Agreement, the Indenture or the New Notes, so long as any Holder or any nominee
designated by the Holder shall be the holder of any New Note, the Operating
Partnership shall cause the Trustee to punctually pay all amounts that become
due and payable on such New Note to the Holder at the address and in the manner
set forth in Schedule I hereto for the Holder, or at such other place and in
such other manner as the Holder may designate by notice to the Operating
Partnership and the Trustee in the manner provided by Section 105 of the Base
Indenture, without presentation or surrender of such New Note.

        5.    MISCELLANEOUS.    

        (a)    Expenses.    Whether or not the transactions contemplated hereby
are consummated, the Operating Partnership shall: (i) concurrently with the
Closing, pay the reasonable fees and disbursements of Debevoise & Plimpton,
special counsel to the Holder, and any other fees and expenses due and owing on
or prior to the Closing Date under the Transaction Documents, (ii) pay the
reasonable fees and disbursements of the Trustee and of special counsel to the
Holder in connection with any amendment, waiver or consent with respect to this
Agreement, the other Transaction Documents or the New Notes, and all other
reasonable expenses in connection therewith, including the fees and expenses of
enforcing collection of any New Notes or interest, if any, thereon, whether
before or after any bankruptcy, reorganization, dissolution, winding up or
liquidation of the Operating Partnership and (iii) reimburse the Holder for its
reasonable out-of-pocket expenses in connection with such transactions,
amendments, waivers or consents, and any items of the character referred to in

6

--------------------------------------------------------------------------------


clause (ii) which shall have been paid by the Holder (except out-of-pocket
expenses occasioned by any sale or transfer of any of the New Notes), and pay
the cost of transmitting the New Notes to the Holder's principal office upon the
issuance thereof.

        (b)    Reliance on and Survival of Representations.    All agreements,
representations and warranties herein and in any certificates or other
instruments delivered pursuant to this Agreement or the other Transaction
Documents shall (i) be deemed to be material and to have been relied upon by the
other parties hereto notwithstanding any investigation heretofore or hereafter
made by or on behalf of such party and (ii) survive the execution and delivery
of this Agreement and the Supplemental Indenture, and the delivery of the New
Notes, and shall continue in effect so long as any New Note is outstanding.

        (c)    Review of Exchange Act Filings.    The Holder hereby acknowledges
that it is a sophisticated investor within the meaning of the federal securities
laws, and is an accredited investor under Regulation D under the Securities Act,
and has access to and has reviewed, to the extent it has deemed necessary and
appropriate, the filings of the Operating Partnership filed with the Securities
and Exchange Commission under the Securities Exchange Act of 1934, as amended
(the "Exchange Act").

        (d)    Successors and Assigns.    All covenants and agreements in this
Agreement by or on behalf of the respective parties hereto shall bind and inure
to the benefit of their respective successors and assigns.

        (e)    Notices.    All notices and other communications provided for in
this Agreement shall be in writing and delivered or mailed, first class postage
prepaid, or transmitted by telecopier and confirmed by a similar mailed writing
addressed (i) if to the Operating Partnership, to Mack-Cali Realty, L.P., 11
Commerce Drive, Cranford, NJ 07016 Attention: Executive Vice President and Chief
Financial Officer, or at such other address as the Operating Partnership may
hereafter designate by notice to the Holder and to each other holder of any New
Note at the time outstanding, or (ii) if to any Holder, at the address as set
forth in Schedule I hereto for the Holder or at such other address as the Holder
may hereafter designate by notice to the Operating Partnership, or (iii) if to
any other holder of any New Note, at the address of such holder as it appears on
the New Note register.

        (f)    Law Governing.    This Agreement and the New Notes shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to principles of conflicts of law.

        (g)    Headings; Counterparts.    The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect any of the
terms hereof. This Agreement may be executed and delivered in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[Signatures Follow]

7

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned have executed this Exchange
Agreement as of the day and year first above written.

    MACK-CALI REALTY, L.P.
 
 
By:
 
MACK-CALI REALTY CORPORATION,
its General Partner
 
 
 
 
By:
/s/  BARRY LEFKOWITZ                

--------------------------------------------------------------------------------

Name:  Barry Lefkowitz
Title:    Executive Vice President and Chief Financial Officer
 
 
TEACHERS INSURANCE AND ANNUITY
ASSOCIATION OF AMERICA
 
 
 
 
By:
/s/  JOSEPH ROMANO                

--------------------------------------------------------------------------------

Name:  Joseph Romano
Title:    Director

8

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



TABLE OF CONTENTS
EXCHANGE AGREEMENT
